Citation Nr: 0637661	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  97-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for loss of teeth, claimed 
as secondary to medication prescribed to treat the veteran's 
service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to November  
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claims of 
entitlement to increased ratings for bronchial asthma and 
ureteral calculus, and to service connection for loss of 
teeth, which was asserted as secondary to her service-
connected bronchial asthma.  The veteran perfected a timely 
appeal of this determination to the Board.

When this matter was previously before the Board in November 
1998, it was remanded in light of the veteran's request to 
testify at a Board hearing; that hearing was conducted via 
videoconference before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board) in February 1999.  

When this case was again before the Board in April 1999, the 
veteran's claim for an increased rating for bronchial asthma 
was denied, and thus this issue is no longer before the 
Board.  In addition, although the RO considered the veteran's 
loss of teeth on a de novo basis, because finality had 
attached, the Board initially considered whether new and 
material evidence had been received to reopen the claim; 
after finding that such had been received and reopening the 
claim and determining that it was plausible, the Board 
remanded the issue, along with her ureteral calculus claim, 
for further development and adjudication.  Because the denial 
of both of these claims was been confirmed and continued, the 
case was returned to the Board for further appellate 
consideration.  In the April 1999 decision, the Board also 
observed that in a May 1994 statement, the veteran requested 
service connection for bone thinning with fracture of the 
right forearm as secondary to medication taken for service-
connected bronchial asthma, but that the record revealed that 
in March 1995, the RO instead denied service connection for a 
left forearm disability.  Because the RO had not adjudicated 
the veteran's right forearm claim, the Board referred the 
matter to the RO for appropriate action.

In August 2003, the Board denied a increased rating for 
ureteral calculus.  In the same decision, the veteran's claim 
of service connection for loss of teeth was remanded for 
further development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for loss of teeth must again be remanded for further action.

When the appellant's claim was previously before the Board in 
August 2003, the matter was remanded for further development.  
In doing so, the Board directed that the RO make arrangements 
for the veteran's claims folder to be reviewed by an 
appropriate specialist to determine the nature and extent of 
her dental condition, which has been claimed as loss of 
teeth.  The examiner was requested to offer an opinion on the 
etiology of the veteran's claimed loss of teeth, to include a 
specific discussion regarding whether the condition is at 
least as likely as not related to her use of Prednisone, 
which she formerly took to treat her service-connected 
bronchial asthma.  In offering an opinion, the examiner was 
also asked to comment on the assessment offered by the VA 
examiner in the December 1996 VA examination report.  

The veteran was afforded a VA examination in October 2005.  
The examiner noted that the veteran's chief complaint was 
that prednisone usage had caused her to lose all her 
maxillary teeth and all of her posterior mandibular teeth.  
After examining the veteran, the examiner failed to offer any 
opinion regarding the etiology of the veteran's tooth loss.  
Nor did the examiner comment on the assessment of the 
December 1996 VA examiner.  The examiner merely indicated 
that, with respect to whether prednisone usage caused her to 
lose all of her upper teeth and lower posterior teeth, "[t]o 
my knowledge there is no way to substantiate her claim."

In light of the foregoing, the Board reluctantly concludes 
that this matter must be remanded for compliance with the 
Board's September 2005 remand instructions.  As the Court has 
stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).   In this 
regard, the Board notes that the December 1996 VA examiner 
indicated that the veteran had a history of tooth loss 
secondary to demineralization due to osteoporosis due to 
steroid use.  The same examiner also indicated that the 
veteran had a history of decreased bone mineralization with 
fracture of the right ankle; most likely related to 
demineralization of the bones which was related to the 
Prednisone condition.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
an appropriate specialist to determine 
the nature and extent of her dental 
condition, which has been claimed as loss 
of teeth.  The examiner must offer an 
opinion on the etiology of the veteran's 
claimed loss of teeth, to include a 
specific discussion regarding whether the 
condition is at least as likely as not 
related to her use of Prednisone, which 
she formerly took to treat her service-
connected bronchial asthma.  In offering 
this opinion, the examiner must comment 
on the assessment offered by the VA 
examiner in the December 1996 VA 
examination report.  The veteran need not 
be re-examined unless an examination is 
deemed necessary.  If a physical 
examination is deemed necessary, all 
indicated testing should be accomplished.  
It is imperative that the examiner 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a legible 
report.

2.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

4.  The veteran and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



